Michigan Territory! Supreme Court J
In Chancery, between Nathaniel Champ, compt. and Jesse G. Thurston, Deft.—
The replication of Nathaniel Champ complainant to the answer of Jesse G. Thurston Defendant—
This repliant saving and reserving to himself all and all manner of advantage of exception, to the manifold errors, uncertainties and insufficiencies of the answer of the said defendants, for replication thereunto saith, that he doth and will aver, maintain and prove his said bill to be true, certain and sufficient in the law to be answered unto by the said defendants, and that the answer is very uncertain evasive and insufficient in the law to be replied unto by the repliant without that, that any other matter or thing in the said answer contained, material or effectual in the law to be replied unto, and herein and hereby well and sufficiently replied unto, confessed or avoided, traversed or denied is true: all which matters and things this repliant is ready to aver, maintain and prove, as this honorable court shall direct, and humbly prays as in and by his said bill he hath already prayed.
Farnsworth & Goodwin
Solrs.—